Title: Notes on Debates, 20 May 1783
From: Madison, James
To: 


Tuesday May 20.
On the proposal to discharge the troops who had been enlisted for the war (amounting to ten thousand men) from the want of means to support of them.

Mr. Carroll urged the expediency of caution, the possibility that advantage might be taken by G. B. of a discharge both of prisoners and of the army, and suggested the middle course of furloughing the troops.
Mr. Dyer was strenuous for getting rid of expence; considered the war at an end: that G. B. might as well renew the war after the definitive Treaty as now; that not a moment ought to be lost in disburdening the public of needless expence.
Mr. Rutlidge viewed the conduct of G. B. in so serious a light that he almost regretted having voted for a discharge of Prisoners. He urged the expediency of caution, and of consulting the Commander [in] chief. He accordingly moved that the Report be referred to him for his opinion & advice. The motion was seconded by Mr. Izzard.
Mr. Clarke asked whether any military operation was on foot that the Commander in Chief was to be consulted. This was a national question, which the National Council ought to decide. He was agst. furloughing the men because they would carry their arms with them: He said we were at peace, & complained that some could not separate the idea of a Briton from that of cutting throats.
Mr. Ellsworth enlarged on the impropriety of submitting to the Commander in Chief a point on which he could not possess competent materials for deciding. we ought to discharge the men engaged for the war or to furlough them. He preferred the former.
Mr. Mercer descanted on the insidiousness of G. B. and warmly opposed the idea of laying ourselves at her mercy, that we might save fifty thousand dollars; altho’ Congress knew that they were violating the Treaty as to Negroes.
Mr. Williamson proposed that the Soldiers be furloughed. Mr. Carroll seconded him, that the two modes of furlough & discharge might both lye on the table.
By general consent this took place.
The Report as to confiscated property, on the Instructions from Virga. & Penna. was taken up, & agreed to be recommitted, together with a motion of Mr. Madison to provide for the case of Canadian refugees, & for settlement of accts. with the British, and a motion of Mr. Hamilton to insert, in a definitive Treaty a mutual stipulation not to keep a naval force on the Lakes.
